DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 




Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fayed et al (hereafter Fayed)(“A Novel Architecture for Low-Power Design of Parallel Multipliers,” The Center for Advanced Computer Studies, IEEE Computer Society Workshop, Pages 149-154).
Fayed was cited in the IDS filed 10/16/2020


6.	As to claim 1, Fayed discloses a device (abstract), comprising: 
multiplier circuitry having an array of summation result cells that holds summation bit values for multiple shifted arrays added together (fig. 1 shifted arrays that contain the result of partial product generation using an array of AND gates, Page 150, section 3, first two para.); and 
latch circuitry having gated elements disposed between the summation result cells, wherein the gated elements are adapted to provide a portion of the summation bit values based on a gating signal (page 151, latches in fig. 3 that pass on the partial results of the smaller multipliers to the final addition stage). 

As to claims 2, 9, 11, Fayed discloses wherein the multiple shifted arrays are arranged in columns and column-shifted rows, and wherein cells in each row are shifted by at least one column with respect to cells in a previous row (fig. 1, shifted rows).

8.	As to claims 3 12, Fayed discloses wherein the gated elements comprise latches, and wherein the gating signal is used to turn the output of the latches opaque or transparent (fig. 3 and page 151, right column).

9.	As to claims 4, 13, 14, Fayed discloses herein the gated elements comprise a first set of latches, and wherein each latch of the first set of latches is configured as a transparent latch that receives the gating signal and toggles to provide the portion of the summation bit values as a toggling output based on the gating signal (fig. 3 and 5, and page 152, first para, gating the signal triggering the latches).

10.	As to claims 5, 15 Fayed discloses wherein the gated elements comprise a second set of latches, and wherein each latch of the second set of latches is configured as an opaque latch that receives the gating signal and provides an output that remains unchanged so as to not provide a toggling output based on the gating signal (fig. 3 and 5, and page 152, first para, gating the signal triggering the latches).

11.	As to claim 6, Fayed discloses wherein the multiplier circuitry has a modular structure that provides for repeatability and that allows for programmable options to increase size of the multiplier circuitry (fig. 1-3).

12.	As to claims 7 and 16, the claims are rejected for similar reasons as claim 1 above. 

13.	As to claim 8, Fayed discloses wherein the product logic is configured to operate as a partial product generator that receives multiplicand bits, receives multiplier bits, and provides the product bit values based on the multiplicand bits and the multiplier bits (fig. 1 and page 150, section 3, both columns, partial product generated).

14.	As to claims 10, 17, and 18, Fayed discloses wherein the summation logic is configured to operate as a partial product compressor that uses full-adders and half-adders to perform shifting operations and adding operations associated with the product bit values (fig. 5 using the full and half adders).

15.	As to claim 19, Fayed discloses wherein: latching the summation bit values includes using latching logic that is coupled to the summation logic to output the portion of the summation bit values based on the gating signal, the latching logic includes latches that operate as gated elements, and the gating signal is used to turn an output of the latches opaque or transparent (fig. 3 and 5, and page 152, first para).

16.	As to claim 20, the claim is rejected for similar reasons as claims 14 and 15 above. 
.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 8,706,793 related to multiplier circuits that can optionally be configured as bit shifters. An exemplary multiplier includes a one-hot circuit, a multi-bit multiplexing circuit, and a multiply block. The one-hot circuit has a multi-bit input and a multi-bit output. The multiplexing circuit has first and second multi-bit inputs and a multi-bit output, with the first input of the multiplexing circuit being coupled to the output of the one-hot circuit. The multiply block has first and second multi-bit inputs and a multi-bit output, with the first input of the multiply block being coupled to the output of the multiplexing circuit. When selected by the multiplexer, the position of the single high bit in the one-hot circuit output determines the number of bits by which the multiplier output is shifted relative to the second multiplier input. When the one-hot circuit output is not selected as an input to the multiplier, the multiplier performs a multiply function.

US Pat. 8,527,572 – related to an exemplary multiplier circuit includes a two-dimensional array of substantially similar logic blocks. Each logic block includes a multiply block and a logic circuit driven by the multiply block. The logic circuit is coupled to implement an add function. A first portion of the array is coupled to receive the first and second multiplicand inputs, to provide a partial product bus, and to provide lower bits of the product output. A second portion is coupled to receive the partial product bus 

US Pat. 7,028,068 – related to a multiplier includes a plurality of subunits. Each of the plurality of subunits is configured to perform a portion of a multiplication operation, and the plurality of subunits are coupled together to perform the multiplication operation. At least a first subunit of the plurality of subunits and a second subunit of the plurality of subunits are configured to perform a same portion of the multiplication operation. The first subunit and the second subunit are clocked at a first clock frequency, during use, that is less than a second clock frequency at which a remainder of the plurality of subunits are clocked during use. The first subunit and the second subunit each have inputs coupled to a third subunit of the plurality of subunits to receive multiplication operations to be operated upon by the respective first subunit and second subunit.

US Pub. 2013/0031154 – related to a self-timed multiplier unit includes a multiplier and a clock generator. The multiplier has a first set of semiconductor circuits in a critical path. The clock generator has a second set of semiconductor circuits configured to control a clock period of said clock generator selected to set a clock period longer than the propagation delay through the critical path of the multiplier. The clock generator may include a delay circuit having a delay to set the clock period longer 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182